In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-07-00195-CR

______________________________



HEATH BRANDON MARLOWE, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 124th Judicial District Court

Gregg County, Texas 

Trial Court No. 35021-B







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Heath Brandon Marlowe, appellant, has filed with this Court a motion to dismiss his appeal,
stating that he executed, in open court, a waiver of motion for new trial and right of appeal and that
he no longer wishes to pursue an appeal.  The motion is not signed by Marlowe as required by Rule
42.2(a) of the Texas Rules of Appellate Procedure.  See Tex. R. App. P.  42.2(a).
	However, attached to the motion are certified copies of the waiver of motion for new trial and
right of appeal and the trial court's certification of right of appeal.  The certification states that
Marlowe waived his right of appeal.  Both of these documents bear Marlowe's signature.
	Unless a certification, showing that a defendant has the right of appeal, is in the record, we
must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Because the trial court's certification
affirmatively shows Marlowe waived his right of appeal, and because the record before us does not
reflect that the certification is incorrect, see Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App.
2005), we must dismiss the appeal.

	We dismiss the appeal.  

							Jack Carter
							Justice

Date Submitted:	December 18, 2007
Date Decided:		December 19, 2007

Do Not Publish
 


N>

Date Submitted:	September 5, 2007
Date Decided:		September 6, 2007

Do Not Publish